United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2788
                                    ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
Soledad Ybarra, also known as         *
Chole,                                *   [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                              Submitted: March 13, 2008
                                 Filed: May 6, 2008
                                  ___________

Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       In a second superceding indictment, Soledad Ybarra was charged with three
counts: conspiracy to possess with intent to distribute and conspiracy to distribute
methamphetamine, cocaine, and marijuana in violation of 18 U.S.C. § 2 and 21 U.S.C.
§ 841(a)(1); money laundering and conspiracy to conceal and disguise the nature,
location, ownership, and control of proceeds of an unlawful activity in violation of 18
U.S.C. § 1956(h); and conspiracy to unlawfully use communication facilities in
violation of 21 U.S.C. §§ 843(b), 843(d), and 846. Ybarra pled guilty to the second
and third counts, and the government dismissed the first count. The district court1
sentenced Ybarra to 114 months of imprisonment on count two and a concurrent 48
months on count three. Ybarra appeals, arguing that the district court erred by
sentencing her as a member of the drug conspiracy, erred in calculating her base
offense level, and erred by denying her a minor role or minimal participant reduction.

      We find Ybarra’s arguments to be without merit. The laundered funds came
from the proceeds of the drug conspiracy, and the district court did not err in
computing Ybarra’s laundering sentence based upon her membership in the drug
conspiracy. See U.S.S.G. § 2S1.1(a)(1) (stating the base offense level for money
laundering is the offense level for the underlying offense if the defendant committed
the underlying offense and the offense level for that offense can be determined).
There was more than sufficient evidence that Ybarra was a member of the drug
conspiracy and was accountable for the amount of drugs that the district court
determined. The district court did not clearly err in denying her a mitigating role
reduction as the district court determined she lacked credibility in denying
involvement in the drug conspiracy and money laundering.

      We affirm the sentence imposed by the district court in accordance with Eighth
Circuit Rule of Appellate Procedure 47B.
                       ______________________________




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.

                                         -2-